Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 03/19/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 03/19/2020 has been reviewed and accepted.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  an “acquisition unit”,  “analysis unit”, “analyzing unit”, “update unit”, “providing unit” in claim 1, and “acquisition step”, “analysis step”, “analyzing step”, “update step”, “providing step” in claims 6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites analyzing the one or more filters based on the information acquired by the acquisition unit, and updating an algorithm relevant to treatment of the water based on a result of analysis.
The limitations of analyzing the one or more filters based on the information acquired by the acquisition unit, and updating an algorithm relevant to treatment of the water based on a result of analysis under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an “analysis unit”, “analyzing unit” and an “update unit”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “analysis unit”, “analyzing unit” and a “update unit”, language, “analyzing”, and “updating”, in the context of this claim encompasses that “analyzing” the one or more filters based on the information could be an observation or evaluation of its performance, and “updating” an algorithm relevant to treatment of the water based on a result of analysis could be 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “an acquisition unit for acquiring information”, “a providing unit for providing, based on the information, the user with specific advice for enabling the user to efficiently use the water utilization unit” which is simply adding insignificant extra solution activity. The claim also recites additional elements of “managing a water treatment system”, which is simply using a computer as a tool to perform abstract ideas. Accordingly these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an information processing device to perform a generic computer function of managing a water treatment system amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept. The additional elements of managing the system, are Mere instructions to apply an exception – see MPEP 2106.05(f). The additional elements of acquiring information, and providing advice which are simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 

Claim 4 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional elements- “which is operated by the user of the water utilization unit to manage the water treatment system”, which is simply further describing using a computer as a tool to perform abstract ideas of the information processing device being operated by the user -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C for similar reasons as claim 3.  
Claim 6 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites analyzing the one or more filters based on the information acquired, and updating an algorithm relevant to treatment of the water based on a result of analysis.
The limitations of analyzing the one or more filters based on the information acquired, and updating an algorithm relevant to treatment of the water based on a result of analysis under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
For example, “analyzing”, and “updating”, in the context of this claim encompasses that “analyzing” the one or more filters based on the information could be an observation or evaluation of its performance, and “updating” an algorithm relevant to treatment of the water based on a result of analysis could be mentally adding steps to the algorithm based on observations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “an acquisition step that comprises acquiring information”, “a providing step that comprises providing, based on the information, the user with specific advice for enabling the user to efficiently use the water utilization unit” which is simply adding insignificant extra solution activity. The claim also recites additional elements of “the computer being for controlling information processing for managing a water treatment system”, which is simply using a computer as a tool to perform abstract ideas. Accordingly these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform a generic computer function controlling information processing for managing a water treatment system amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept. The additional elements of managing the system, are Mere 
Claim 7 is rejected under 35 U.S.C for similar reasons as claim 3.  
Claim 8 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites analyzing the one or more filters based on the information acquired, and updating an algorithm relevant to treatment of the water based on a result of analysis.
The limitations of analyzing the one or more filters based on the information acquired, and updating an algorithm relevant to treatment of the water based on a result of analysis under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. Nothing in the claim element precludes the step from practically being performed in the mind. 
For example, “analyzing”, and “updating”, in the context of this claim encompasses that “analyzing” the one or more filters based on the information could be an observation or evaluation of its performance, and “updating” an algorithm relevant to treatment of the water based on a result of analysis could be mentally adding steps to the algorithm based on observations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform a generic computer function controlling information processing for managing a water treatment system amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept. The additional elements of managing the system, are Mere instructions to apply an exception – see MPEP 2106.05(f). The additional elements of acquiring information, and providing advice which are simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 

Claim 9 is rejected under 35 U.S.C for similar reasons as claim 3.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrom et al. (US20100161082A1, herein Ebrom).

Regarding claim 1, Ebrom teaches an information processing device for managing a water treatment system for treating water output from a water utilization unit using one or more filters ([0339] a water filter cartridge system 5030 that may find particular utility in a water dispensing system 5032. Such as found in a refrigeration appliance 5034. The present invention also has utility in other appliances and environments and for filtering liquids other than water, [0062] invention includes filters used by an appliance 12. Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter, water utilization unit as valve [0203] The control board has at least one , the information processing device comprising: an acquisition unit for acquiring information necessary for analysis of each of performance of the one or more filters, collected water, and status of use by a user of the water utilization unit ([0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage); an analysis unit for analyzing the one or more filters based on the information acquired by the acquisition unit; an analyzing unit for analyzing the performance of the one or more filters or the collected water based on an analysis result of the analysis unit ([0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted); an update unit for updating an algorithm relevant to treatment of the water based on a result of analysis by the analyzing unit ([0360] In the event that a particular filter cartridge 5050 can be used to add certain additives to the water, Such as vitamins and minerals or flavorings, the controller can be used to adjust additive dosing based on information received from the sensors, from the identifying element 5075, and from a user interface, [0352] The appliance 5034 can use this information to modify filter cartridge parameters stored in the system, Such as by changing a filter cartridge life algorithm); and a providing unit for providing, based on the information, the user with specific advice for enabling the user to efficiently use the water utilization unit ([0355] If the controller determines that the filter cartridge has no remaining life, the user can be alerted that a filter replacement is required, [0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of , wherein the specific advice is provided as an incentive if the user cooperates in disclosing the information or in collecting a used filter necessary for generation of the information ([0358], using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge system 5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, [0353] e reading element 5076 indicates that the filter cartridge 5050 needs to be changed. Upon replacement of the filter, the indicator will automatically be turned off and reset).

Regarding claim 3, Ebrom teaches the information processing device according to claim 1, wherein the specific advice includes at least one of a suitable amount of a detergent and an efficient washing method for use of the water utilization unit by the user ([0057] dispensing additives for laundry washers, dryers, or combination washer/dryer appliances. The additives can include, but are not limited to, normal detergents, gentle detergents, dark clothing detergents, cold water detergents, fabric softeners, chlorine bleaches, color safe bleaches, and fabric enhancement chemistry... [0058] An additive dispenser in this case would be a consumable holder 16 and can be a single load dispenser that dispenses all of additive contained therein during a single cycle or a bulk dispenser that dispenses only some of the additive contained therein during a single cycle. An appliance comprising a bulk dispenser can meter and dispense the correct amount of additive for each particular load and provide information to the user regarding the remaining amount of additive in the bulk dispenser after dispensing…[0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of operation will also 
Regarding claim 4, Ebrom teaches The information processing device according to claim 1, which is operated by the user of the water utilization unit to manage the water treatment system for treating water output from the water utilization unit using the one or more filters ([0339] a water filter cartridge system 5030 that may find particular utility in a water dispensing system 5032. Such as found in a refrigeration appliance 5034. The present invention also has utility in other appliances and environments and for filtering liquids other than water, water utilization unit as valve [0203] The control board has at least one processor able to execute software (also known sometimes as firmware) and control some part of the appliance control system apparatus. Control is defined to mean the changing of the State of one of the hardware components to which the processor is attached. For example, a valve may be changed from a closed state to an open state).
Regarding claim 5, Ebrom teaches the information processing device according to claim 4, wherein the specific advice includes at least one of a suitable amount of a detergent and an efficient washing method for use of the water utilization unit by the user ([0057] dispensing additives for laundry washers, dryers, or combination washer/dryer appliances. The additives can include, but are not limited to, normal detergents, gentle detergents, dark clothing detergents, cold water detergents, fabric softeners, chlorine bleaches, color safe bleaches, and fabric enhancement chemistry... [0058] An additive dispenser in this case would be a consumable holder 16 and can be a single load dispenser that dispenses all of additive contained therein during a single cycle or a bulk dispenser that dispenses only some of the additive contained therein during a single cycle. An appliance comprising a bulk dispenser can meter and dispense the correct amount of additive for each particular load and provide information 
Regarding Claim 6, Ebrom teaches A non-transitory computer readable medium storing a program for causing a computer to execute a control process ([0075] memory of the controller 32 or into the memory at least one control board within the process control apparatus 14), the computer being for controlling information processing for managing a water treatment system for treating water output from a water utilization unit using one or more filters ([0339] a water filter cartridge system 5030 that may find particular utility in a water dispensing system 5032. Such as found in a refrigeration appliance 5034. The present invention also has utility in other appliances and environments and for filtering liquids other than water, [0062] invention includes filters used by an appliance 12. Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter, water utilization unit as valve [0203] The control board has at least one processor able to execute software (also known sometimes as firmware) and control some part of the appliance control system apparatus. Control is defined to mean the changing of the State of one of the hardware components to which the processor is attached. For example, a valve may be changed from a closed state to an open state), the control process comprising: an acquisition step that comprises acquiring information necessary for analysis of each of performance of the one or more filters, collected water, and status of use by a user of the water utilization unit ([0358] The filter cartridge ; an analysis step that comprises analyzing the one or more filters based on the information acquired in the acquisition step; an analyzing step that comprises analyzing the performance of the one or more filters or the collected water based on an analysis result obtained by the analysis step unit ([0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted); an update step that comprises updating an algorithm relevant to treatment of the water based on an analysis result obtained by the analyzing step ([0360] In the event that a particular filter cartridge 5050 can be used to add certain additives to the water, Such as vitamins and minerals or flavorings, the controller can be used to adjust additive dosing based on information received from the sensors, from the identifying element 5075, and from a user interface, [0352] The appliance 5034 can use this information to modify filter cartridge parameters stored in the system, Such as by changing a filter cartridge life algorithm); a providing step that comprises providing, based on the information, the user with specific advice for enabling the user to efficiently use the water utilization unit ([0355] If the controller determines that the filter cartridge has no remaining life, the user can be alerted that a filter replacement is required, [0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of operation will also depend on the amount and type of laundry being treated, as well as the condition of the laundry (e.g. soil and stain level). The amount, type, and condition of the laundry can be determined utilizing information Supplied by the user, information gathered by sensors associated with the appliance, or information otherwise obtained during the operation of the appliance 12), wherein the specific advice is provided as an incentive if the user cooperates in disclosing the information or in collecting a used filter necessary for generation of the information ([0358], using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge system 5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, [0353] e reading element 5076 indicates that the filter cartridge 5050 needs to be changed. Upon replacement of the filter, the indicator will automatically be turned off and reset).
Regarding claim 7, Ebrom teaches the program according to claim 6, wherein the specific advice includes at least one of a suitable amount of a detergent and an efficient washing method for use of the water utilization unit by the user ([0057] dispensing additives for laundry washers, dryers, or combination washer/dryer appliances. The additives can include, but are not limited to, normal detergents, gentle detergents, dark clothing detergents, cold water detergents, fabric softeners, chlorine bleaches, color safe bleaches, and fabric enhancement chemistry... [0058] An additive dispenser in this case would be a consumable holder 16 and can be a single load dispenser that dispenses all of additive contained therein during a single cycle or a bulk dispenser that dispenses only some of the additive contained therein during a single cycle. An appliance comprising a bulk dispenser can meter and dispense the correct amount of additive for each particular load and provide information to the user regarding the remaining amount of additive in the bulk dispenser after dispensing…[0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of operation will also depend on the amount and type of laundry being treated, as well as the condition of the laundry (e.g. soil and stain level). The amount, type, and condition of the laundry can be determined utilizing information Supplied by the user, information gathered by sensors associated with the appliance, or information otherwise obtained during the operation of the appliance 12.)

Regarding claim 8, Ebrom teaches An information processing method to be executed by an information processing device for managing a water treatment system for treating water output from a 3Application No. 16/649,091 Docket No. 010000-000026 water utilization unit using one or more filters ([0339] a water filter cartridge system 5030 that may find particular utility in a water dispensing system 5032. Such as found in a refrigeration appliance 5034. The present invention also has utility in other appliances and environments and for filtering liquids other than water, [0062] invention includes filters used by an appliance 12. Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter, water utilization unit as valve [0203] The control board has at least one processor able to execute software (also known sometimes as firmware) and control some part of the appliance control system apparatus. Control is defined to mean the changing of the State of one of the hardware components to which the processor is attached. For example, a valve may be changed from a closed state to an open state.), the information processing method comprising: an acquisition step that comprises acquiring information necessary for analysis of each of performance of the one or more filters, collected water, and status of use by a user of the water utilization unit ([0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage); an analysis step that comprises analyzing the one or more filters based on the information acquired by the acquisition step; an analyzing step that comprises analyzing the performance of the one or more filters or the collected water based on an analysis result obtained by the analysis step ([0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted); an update step that comprises updating an algorithm relevant to treatment of the water based on an analysis result obtained by the analyzing step ([0360] In the event that a particular filter cartridge 5050 can be used to add certain additives to the water, Such as vitamins and minerals or flavorings, the controller can be used to adjust additive dosing based on information received from the sensors, from the identifying element 5075, and from a user interface, [0352] The appliance 5034 can use this information to modify filter cartridge parameters stored in the system, Such as by changing a filter cartridge life algorithm); and a providing step that comprises providing, based on the information, the user with specific advice for enabling the user to efficiently use the water utilization unit ([0355] If the controller determines that the filter cartridge has no remaining life, the user can be alerted that a filter replacement is required, [0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of operation will also depend on the amount and type of laundry being treated, as well as the condition of the laundry (e.g. soil and stain level). The amount, type, and condition of the laundry can be determined utilizing information Supplied by the user, information gathered by sensors associated with the appliance, or information otherwise obtained during the operation of the appliance 12), wherein the specific advice is provided as an incentive if the user cooperates in disclosing the information or in collecting a used filter necessary for generation of the information ([0358], using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge system 5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, [0353] e reading element 5076 indicates that the filter cartridge 5050 needs to be changed. Upon replacement of the filter, the indicator will automatically be turned off and reset).
Regarding claim 9, Ebrom teaches the information processing method according to claim 7, wherein the specific advice includes at least one of a suitable amount of a detergent and an efficient washing method for use of the water utilization unit by the user ([0057] dispensing additives for laundry washers, dryers, or combination washer/dryer appliances. The additives can include, but are not .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US20160053425 (Wolff) teaches a water treatment system regarding to washing machines, which filters and reclaims a mixture of water and chemicals drained from each module.
WO2006087735A1 (Nag) teaches a method for optimum washing and drying for an appliance.
US20100106265 (Ebrom) teaches considering the type of detergent, having specific amounts of detergent (ex. Medium sized), and tells the user when the filter replacement is required.
US10210217 (Yoshitake) teaches an advice being display in accordance with determination results for users using household appliances, which includes detergent ranking advice, and advice on detergent amount.  
JP2017047303A (ICHIHARA) teaches a water cleaner management system having a sensor that detects usage amount information related to the use status of the filter cartridge, a control section that records the usage amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117